Title: Memorandum, 6 September 1755
From: Washington, George
To: 



[Fredericksburg, 6 September 1755]

At the same time, the Instructions given to the other Subalterns were the same with these, differing only in this Respect; those who were ordered to Rendezvous at Fredericksburgh, were to apply to Mr Dick for orders, in case the Field Officer

for that place was not arrived; and those who were ordered to Alexandria, were to apply to Mr Carlyle.
After issuing the aforesaid Orders, I set out for Fredericksburgh; from whence I sent Expresses with the following Letters and Orders.
